Exhibit  10.35

Addendum

To

Employment Agreement

This Addendum is effective June 1, 2006 (“Addendum”) and modifies the Employment
Agreement, as amended (“Agreement”) entered into effective May 4, 2004 between
Intentia International AB, a Swedish company (now known as Lawson Software
International AB) (“Company”) and Bertrand Sciard (“Employee”).  Capitalized
terms not otherwise defined in this Addendum have the same respective meaning as
defined in the Agreement.  The sections of the Agreement that are not expressly
modified by this Addendum shall remain in effect pursuant to their terms.

The Lawson Software, Inc. Executive Change in Control Severance Pay Plan for
Tier 1 Executives (first adopted on January 17, 2005) will apply to Employee on
and after June 1, 2006 (the “Tier 1 CIC Plan”).  As stated in the Tier 1 CIC
Plan, any severance payments under the Tier 1 CIC Plan will be reduced by the
amount of any severance payments under this Agreement.

This Addendum may be signed in counterpart and by fax, and is effective June 1,
2006.

Lawson Software, Inc.

 

Lawson Software International AB

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ David R Hubers

 

By

 

 

 

 

David R. Hubers,

Title

 

 

 

 

Compensation Committee Chair

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Bertrand Sciard

 

 

 

 

Bertrand Sciard

 

 

 

 


--------------------------------------------------------------------------------